Order of the Supreme Court, Kings County, dated May 20, 1966 and order of said court, dated August 15, 1966, insofar as it denied appellant’s application for coram nobis relief, affirmed. No opinion. Appeal from said order dated August 15, 1966, insofar as it denied appellant’s motion for reargument of application which resulted in the order dated May 20, 1966, dismissed. No appeal lies from that part of the order which denied reargument. Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.